DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, applicant claims the term “a blade cascade” multiple times.  For example, “a jig inserted between a blade cascade of the blisk in a rotor and a blade cascade adjacent to the blade cascade of the blisk.”  While applicant does appear to be making an attempt to differentiate them by their position (“of the blisk” and “adjacent to the blade cascade of the blisk” it raises confusion and other issues of indefiniteness.  For example, it’s not clear whether the “blade cascade adjacent to the blade cascade of the blisk” can also be a “blade cascade of the blisk,” or, in other words, located on the blisk since that would also be “adjacent to the blade cascade of the blisk.”  It is recommended that applicant uses more specific identifers like, for example “blisk blade cascade.”
	Additionally, applicant claims “a blade” multiple times as well, such as “a blade of a blade wheel,” “a blade with respect to a disk of the blade of a blisk,” and “the blade wheel being formed 

    PNG
    media_image1.png
    821
    964
    media_image1.png
    Greyscale

Finally, the specification shows blade cascades (11, 13, 15, 17) connected together by welds in Figure 1.  Applicant states that blade cascade 13 and a disk 13a constitute a single blisk [Application publication; paragraph 0018].  Applicant also says that that the rotor blades on a disk constitute a “blade cascade” [Application publication; paragraph 0018].  Therefore the use of 
	Regarding claim 1, the claimed “a disk and a blade both separately provided” is indefinite.  While it is somewhat likely that the term “separately provided” would mean separable, it’s unclear in this case since separately “provided” might refer to separate manufacturing and a later joining, even by integral joining such as welding.  In other words, it’s unclear if “separately provided” for a blade and a disk allows for a blade being manufactured separately, a disk being manufactured separately, and then welded together since both were separately provided.  For the purpose of examination, the examiner will consider this “separable.”  
	Regarding claim 2, applicant claims “blade cascades on both sides of the blade cascade of the blisk” which lacks antecedent basis for “blade cascades.”  Applicant originally claims one blade cascade of the blisk and one blade cascade adjacent to the blade cascade of the blisk.  However, this implies that there are two or more blade cascades (i.e. “blade cascades”) in addition to the “blade cascade of the disk.”  Furthermore, if applicant is attempting to define the two blade cascades as “a blade cascade of the blisk” and “a blade cascade adjacent to the blade cascade of the blisk,” then the terminology should be consistent so that this would be “between the blade cascade of the blisk and the blade cascade adjacent to the blade cascade of the blisk.”  For the purpose of examination, “blade cascades of both sides of the blade cascade of the blisk” will be considered “the blade cascade adjacent to the blade cascade of the blisk.”  
	Regarding claim 3, applicant uses “a blade cascade of the blisk” and “a blade cascade adjacent to the blade cascade of the blisk.”  See the 35 USC 112(b) rejection of claim 1 above for an explanation and how this structure is being interpreted.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Secherling (US-2009/0113683).
	Regarding claim 1, Secherling (US-2009/0113683) discloses a method for grinding a tip of a blade, comprising:
a movement restriction step (adding damping elements 20) of restricting a relative movement of a blade (“blades 3”) (damping elements 20 prevent vibrational movement of the blades 3, which would be relative movement with respect to disks 2, 7) [Scecherling; paragraph 0018] with respect to a disk (2, 7) of the blade (3, 8) of a blisk (4) (“The first drum 1, made of titanium includes four disks in blisk design, i.e. blisks 4 with blade rows or blades 3, respectively, forming one piece with a disk 2 and connected to each other by welding.”) [Secherling; paragraph 0013] by a jig (“damping elements 20”) inserted between a blade cascade (plurality of blades 3 on a single disk) (Fig. 1) (“In order to further protect the first drum 1 and its blades 3 against vibration and detrimental sparking, damping elements 20 and splash-guard elements can be fitted to these  blades 3”) [Secherling; paragraph 0018], of the blisk (1) in a rotor (rotor drum 1) and a blade cascade (plurality of blades 3 on a single disk) adjacent to the blade cascade (plurality of blades 3) of the blisk (1), the blisk (1) being formed from the disk (“The first drum 1, made of titanium includes four disks in blisk design, i.e. blisks 4 with blade rows or blades 3, respectively, forming one piece with a disk 2 and connected to each other by welding.”) [Secherling; paragraph 0013] and the blade (blades 3) both integrally provided (“a method for machining the blade tips of the rotor wheel drums of turbomachines provided with integrally formed-on and/or separately assembled--conventional--blading”) [Secherling; paragraph 0002] (“first drum 1 with integrally formed-on blades 3”) [Secherling; paragraph 0017]; and

As to concurrently grinding blades 3 and 8 of Secherling, Secherling provides a first machining tool 15 capable of grinding blade 3 and a second machining tool 18 capable of grinding blade 8 but is silent to whether these blading blades 3 and 8 perform concurrent grinding (as opposed to subsequent grinding).  Per MPEP 2143-I, choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the finite number of identified predictable solutions are: the machining tools grinding blades by concurrent grinding or subsequent grinding.  Furthermore, a person skilled in the art would know that multiple grinding devices provides a clear advantage over a single grinding device as being able to concurrently, instead of subsequently grind, in order to speed up the process by performing multiple steps at one time.  Therefore, since modifying the invention of Secherling to perform the concurrently grinding of blades 3 and 8, can easily be made and there will be reasonable expectations of success, it would have been obvious to have modified the invention of Secherling to have abraded these blades 3, 8 concurrently in order to speed up the process by performing multiple steps at one time.

    PNG
    media_image2.png
    925
    880
    media_image2.png
    Greyscale

	
Regarding claim 2, Secherling discloses the method according to claim 1, wherein
the movement restriction step (placing damping elements 20) includes inserting the jig (damping elements 20) into each space between the blade cascade of the blisk (1) and blade cascades on both sides of the blade cascade (3) of the blisk (1) (Fig. 1), and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Secherling (US-2009/0113683) in view of Maderitsch (DE3402066).
	Regarding claim 3, Secherling discloses a jig (damping elements 20) for grinding a tip of a blisk (1), configured to be inserted between a blade cascade (3) of the blisk (1) formed with a disk (1) and blades (3) both integrally provided (“a method for machining the blade tips of the rotor wheel drums of turbomachines provided with integrally formed-on and/or separately assembled--conventional--blading”) [Secherling; paragraph 0002] (“first drum 1 with integrally formed-on blades 3”) [Secherling; paragraph 0017] and a blade cascade (8) adjacent to the blade cascade (3) of the blisk (1) in grinding the tip of the blade (3) in the blisk (1) (Fig. 1), the blades (3) of the blisk (1) being present in a rotor (“first drum 1, made of titanium includes four disks in blisk design, i.e. blisks 4 with blade rows or blades 3, respectively, forming one piece with a disk 2 and connected to each other by welding”) [Secherling; paragraph 0014] with blades (8) of a blade wheel (7, 8) formed from a disk (disk 7) and blades (blades 8) both separately provided (“including 
a disk locking section configured to be locked to the disk of the blade of the blisk while being inserted between the blade cascades;
a blade locking section configured to be locked to an airfoil of the blisk including the disk to which the disk locking section is locked, while being inserted between the blade cascades,- and
a connecting section configured to connect the disk locking section and the blade locking section.
However, Maderitsch (DE3402066) teaches:
a disk locking section (4, 5) configured to be locked to the disk (1) of the blade (2);
a blade locking section (13) configured to be locked to an airfoil (shown locked onto airfoil 2 and thus being capable, or configured, to be lock to an airfoil) including the disk (1) to which the disk locking section (4, 5) is locked, and
a connecting section (8) configured to connect the disk locking section (4, 5) and the blade locking section (13) (Fig. 2).
Since Secherling discloses the desire for damping elements to hinder movement between blades, but is silent to its structure, and since Maderitsch teaches a system for resisting movement of blades during a surface finishing of the rotor blades, it therefore would have been obvious to one of ordinary skill in the art to use a clamping jig as taught by Maderitsch to resist vibrational movement during abrading.  
As to the disk locking section and blade locking section being inserted between the blade cascades, Secherling teaches multiple blade cascades (3, 8) and therefore the locking sections of Maderitsch would be positioned in between cascades for the cascades located between other blade cascades (i.e. the middle cascades).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723